Name: Commission Regulation (EC) No 1247/98 of 16 June 1998 on the sale of olive oil residues held by the Greek intervention agency
 Type: Regulation
 Subject Matter: marketing;  Europe;  deterioration of the environment;  trade policy;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities17. 6. 98 L 171/27 COMMISSION REGULATION (EC) No 1247/98 of 16 June 1998 on the sale of olive oil residues held by the Greek intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1581/96 (2), and in particular Article 12(2) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/ 78 (3), as amended by Regulation (EEC) No 2203/90 (4), provides that olive oil held by the intervention agencies is to be put up for sale by invitation to tender except where particular conditions call for other procedures; Whereas Article 1(1) of Commission Regulation (EEC) No 2960/77 (5), as last amended by Regulation (EEC) No 3818/85 (6), provides that intervention agencies may not sell the olive oil which they hold until a regulation to that effect has been adopted in accordance with the procedure provided for in Article 38 of Regulation No 136/66/EEC; Whereas, following sales of olive oil by invitation to tender organised by the Greek intervention agency, the latter still holds a stock of vat bottom residues; whereas those residues contain oil in varying percentages; whereas sound management of the olive oil bought in by the intervention agency demands that those residues should be put up for sale; Whereas, for commercial reasons based chiefly on the fact that there is no well-defined market or price system for the product in question, the system of sale by invitation to tender previously applied for olive oil is ruled out; whereas the Greek intervention agency should therefore sell the product at the best price it can obtain; Whereas about 30 tonnes of the product in question could not be sold as part of the sale provided for by Commission Regulation (EC) No 746/98 (7) because not enough offers were received; whereas those 30 tonnes of residues should therefore be put on sale again; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 1. The Greek intervention agency Geniki Diefthinsi Diachiriseos Agoron Georgikon ProÃ ¯onton, hereinafter referred to as Gedidagep', shall sell at the best price it can obtain approximately 30 tonnes of the vat bottom resi- dues it holds from olive oil bought in. 2. The notice of sale shall be displayed by Gedidagep at its head office at 241 Acharnon Street, 11253 Athens, Greece, at least 10 days before the date set for the sale. 3. The product referred to in paragraph 1 must be sold before 15 July 1998. The product sold must be delivered before 30 September 1998. 4. Gedidagep shall inform the Commission as soon as possible of the outcome of the sale. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30. 9. 1966, p. 3025/66. (2) OJ L 206, 16. 8. 1996, p. 11. (3) OJ L 331, 28. 11. 1978, p. 13. (4) OJ L 201, 31. 7. 1990, p. 5. (5) OJ L 348, 30. 12. 1977, p. 46. (6) OJ L 368, 31. 12. 1985, p. 20. (7) OJ L 103, 3. 4. 1998, p. 16.